Order, entered 'February 29, 1960, denying petitioner-appellant’s motion to stay arbitration, unanimously affirmed, with $20 costs and disbursements to the respondent. The refusal of the buyer to make payment for the balance due on goods sold and delivered was a sufficient dispute authorizing arbitration within the provisions of the broad arbitration clause contained in the contract of sale. To the extent that Matter of Webster v. Van Allen (217 App. Div. 219 [4th Dept.]) seems to point to the contrary, the reasoning and conclusion in that case are not found persuasive. Concur — Botein, P. J., Breitel, Stevens and Eager, JJ. [23 Misc 2d 98.]